Citation Nr: 1031764	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-38 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran had active service from December 1948 to September 
1952, and from April 1956 to August 1972.  He died in April 2006.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

In a June 2009 decision, the Board denied service connection for 
the cause of the Veteran's death, to include as secondary to 
herbicide exposure.  The Appellant appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  The 
parties submitted a Joint Motion to Vacate and Remand (Joint 
Motion) in February 2010.  By order dated in March 2010, the 
Court granted the Joint Motion and remanded the matter for 
compliance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion noted that the Veteran served in Thailand during 
the Vietnam Era, and told the appellant that he was exposed to 
Agent Orange while working as a firefighter on the flight line.  

The Joint Motion provided that the Board failed to ensure 
compliance with VA's duty to assist.  The Joint Motion stated 
that the duty to assist required the Board to remand the claim 
for compliance with Manual M21-1MR procedures for verifying a 
veteran's herbicide exposure in Thailand.  The Joint Motion 
related that, according to the relevant provisions, if exposure 
in Thailand is alleged during the Vietnam era, the RO is required 
to request the approximate dates, location and nature of the 
alleged exposure and, if sufficient information is provided, 
contact the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  The Joint Motion cited Manual M21-1MR, 
Part IV, subpart ii, ch. 2, § C.10.p, as well as VBA Fast Letter 
09-20 (May 6, 2009).  The Joint Motion observed that in the 
present case, the RO had failed to request information from the 
appellant, or request verification from the JSRRC.  

The Joint Motion also noted that the Board should instruct to the 
RO to request the Veteran's service personnel records from the 
National Personnel Records Center (NPRC).  It noted that these 
would likely identify the unit with which the Veteran was serving 
in Thailand, which, in conjunction with the other evidence, would 
support the request to JSRRC required by the Manual M21-1MR.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records from the NPRC.  

2.  Complete all development specified in 
Manual M21-1MR, Part IV, subpart ii, ch. 
2, § C.10.p, as well as VBA Fast Letter 
09-20 (May 6, 2009).  

In so doing, request the appellant to 
provide the approximate dates, location 
and nature of the Veteran's alleged Agent 
Orange exposure in Thailand, per her 
conversations with him.  Also, use the 
Veteran's service personnel records to 
obtain approximate dates, location and 
nature of his alleged Agent Orange 
exposure in Thailand.  

3.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


